United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       April 10, 2007

                                                                Charles R. Fulbruge III
                               No. 06-51159                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RODRIGO ANTONIO VEGA-AVILA,
also known as Rodrigo Avila-Mendez,
also known as Rodrigo Antonio Avila,

                                         Defendant-Appellant.



                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         No. 3:05-CR-2725-ALL
                          --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Rodrigo Vega-Avila pleaded guilty of illegal reentry after de-

portation.     He argues, for the first time on appeal, that his sen-

tence is unreasonable because the district court employed imper-

missible double-counting and thus improperly calculated his guide-

line range when it increased his offense level and criminal history


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-51159
                                -2-

points based on the same prior illegal reentry conviction.    Citing

United States v. Henry, 288 F.3d 657 (5th Cir. 2002), Vega further

contends that his criminal history should not have been increased

based on his prior illegal reentry conviction, because it was an

element of the instant offense.

     The district court did not plainly err in sentencing Vega, be-

cause the guidelines do not prohibit such double-counting, because

Henry is distinguishable from the instant case, and because this

court has approved of such double-counting under similar circum-

stances concerning U.S.S.G. § 2K1.2.      See U.S.S.G. § 2L1.2, com-

ment. (n.6); Henry, 288 F.3d at 659, 664-65; United States v. Gay-

tan, 74 F.3d 545, 560 (5th Cir. 1996); United States v. Hawkins,

69 F.3d 11, 14-15 (5th Cir. 1995).

     AFFIRMED.